Judgment and order affirmed, with costs. Memorandum. The question here is whether defendant could lawfully accept and cash plaintiff’s checks without inquiry. We find the answer in this consideration: When defendant accepted the cheeks it gave plaintiff full consideration for so doing by delivering the butter to plaintiff or its appointees. Such cases as Ward v. City Trust Co. (192 N. Y. 61); Wagner Trading Co. v. B. P. Nat. Bank (228 id. 37); Squire v. Ordemann (194 id. 394), and Cohnfeld v. Tanenbaurn (176 id. 126) are clearly distinguishable. If this delivery and plaintiff’s disposing of the butter as it did unjustly deprives plaintiff of its property (cash), that is a matter to be adjusted between plaintiff and Albany Ahlheim, or plaintiff and the estate of George Ahlheim. All concur.